DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-2, and 4-18 allowed.

Regarding claim 1, the prior art of record does not disclose alone or in combination:
A brushless motor comprising: a motor rotor; a stator coil section which has a plurality of energization phases, which includes a first stator coil and a second stator coil that are provided to each phase, and which is arranged to generate a magnetic field, and thereby rotate the motor rotor; and a connection switching section configured to switch a connection of the first stator coil and the second stator coil from a serial connection to a parallel connection, or from the parallel connection to the serial connection, wherein the stator coil section includes a first stator coil section and a second stator coil section; the first stator coil includes a first first stator coil provided to the first stator coil section, and a second first stator coil provided to the second stator coil section; the second stator coil includes a first second stator coil provided to the first stator coil section, and a second second stator coil provided to the second stator coil section; and the connection switching section includes a first connection switching section configured to switch a connection of the first first stator coil and the first second stator coil from the serial connection to the parallel connection, or from the parallel connection to the serial connection, and a second connection switching section configured to switch a connection of the second first stator 

Regarding claim 4, the prior art of record does not disclose alone or in combination:
A brushless motor comprising: a motor rotor; a stator coil section which has a plurality of energization phases, which includes a first stator coil and a second stator coil that are provided to each phase, and which is arranged to generate a magnetic field, and thereby rotate the motor rotor; and a connection switching section configured to switch a connection of the first stator coil and the second stator coil from a serial connection to a parallel connection, or from the parallel connection to the serial connection, wherein the stator coil section includes a first stator coil section and a second stator coil section; the first stator coil includes a first first stator coil provided to the first stator coil section, and a second first stator coil provided to the second stator coil section; the second stator coil includes a first second stator coil provided to the first stator coil section, and a second -3- 4811-3175-6496.2Atty. Dkt. No. 023484-0635 second stator coil provided to 

Regarding claim 14, the prior art of record does not disclose alone or in combination:
A brushless motor comprising: a motor rotor; a stator coil section which has a plurality of energization phases, which includes a first stator coil and a second stator coil that are provided to each phase, and which is arranged to generate a magnetic field, and thereby rotate the motor rotor; and a connection switching section configured to switch a connection of the first stator coil and the second stator coil from a serial connection to a parallel connection, or from the parallel connection to the serial connection, wherein the brushless motor is a brushless motor for a power steering device arranged to provide assist force to steered wheels of a vehicle, and wherein the brushless motor includes an 

Regarding claim 15, the prior art of record does not disclose alone or in combination:
A brushless motor comprising: a motor rotor; a stator coil section which has a plurality of energization phases, which includes a first stator coil and a second stator coil that are provided to each phase, and which is arranged to generate a magnetic field, and thereby rotate the motor rotor; and a connection switching section configured to switch a connection of the first stator coil and the second stator coil from a serial connection to a parallel connection, or from the parallel connection to the serial connection, wherein the brushless motor is a brushless motor for a power steering device arranged to provide assist force to steered wheels of a vehicle, and wherein the power steering device is a steer-by-wire in which a steering input device by which a driver performs steering operation, and a turning mechanism arranged to turn steered wheels are separated; the brushless motor is arranged to provide a steering reaction force of the steering input device; and the connection switching section is configured to switch the connection of the first stator coil and the second stator coil to the serial connection near a stroke end of the steering input device.

Regarding claim 16, the prior art of record does not disclose alone or in combination:
A brushless motor comprising: a motor rotor; a stator coil section which has a plurality of energization phases, which includes a first stator coil and a second stator coil that are provided to each phase, and which is arranged to generate a magnetic field, and thereby rotate the motor rotor; and a connection switching section configured to switch a connection of the first stator coil and the second 

The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 4, 14, 15, and 16, the prior art of record does not disclose alone or in combination:
A brushless motor comprising: a motor rotor; a stator coil section which has a plurality of energization phases, which includes a first stator coil and a second stator coil that are provided to each phase, and which is arranged to generate a magnetic field, and thereby rotate the motor rotor; and a connection switching section configured to switch a connection of the first stator coil and the second stator coil from a serial connection to a parallel connection, or from the parallel connection to the serial connection, wherein the stator coil section includes a first stator coil section and a second stator coil section; the first stator coil includes a first first stator coil provided to the first stator coil section, and a second first stator coil provided to the second stator coil section; the second stator coil includes a first second stator coil provided to the first stator coil section, and a second second stator coil provided to the second stator coil section; and the connection switching section includes a first connection switching section configured to switch a connection of the first first stator coil and the first second stator coil from 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846